DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 11-23 directed to non-elected groups/species without traverse. Accordingly, claims 11-23 have been cancelled.

Allowable Subject Matter
Claims 1-4, 6-8, 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “wherein the antimony-doped silicon-containing layer is deposited into a cavity formed by removal of a sacrificial layer” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation is the allowable subject matter of original claim 5 as indicated in previous office action. 
With respect to claim 6, the prior art made of record does not disclose or suggest either alone or in combination “forming an n-type semiconductor layer above the semiconductor structure; and annealing the n-type semiconductor layer at a temperature higher than 800 0 C., prior to annealing the antimony-doped silicon-containing layer” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above limitation is the allowable subject matter of original claim 6 as indicated in previous office action.
Claims 2-4, 7-8 are allowed being dependent on claim 1.
Claims 25-29 are allowed being dependent on claim 6. 
The closest prior of records are Bao et al. (US 2018/0019121 A1), SAKATA et al. (US 2018/0298488 A1), Khakifirooz et al. (US 2012/0217561 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona Time Zone).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/             Examiner, Art Unit 2813                       


/SHAHED AHMED/               Primary Examiner, Art Unit 2813